Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 1 of 23 PagelD 134

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

V. CASE NO. 8:20-CR-77-CEH
NATHALIA GOMEZ-IRIZARRY

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
and through the Money Laundering and Asset Recovery Section of the United
States Department of Justice Criminal Division and the United States
Attorney’s Office for the Northern District of Georgia (together, “the
Government”), and the defendant, NATHALIA GOMEZ-IRIZARRY, (the
“Defendant”), and the attorney for the Defendant, Rebecca Castaneda,

mutually agree as follows:

A. Particularized Terms

1, Counts Pleading To
The Defendant shall enter a plea of guilty to Count One of the
Indictment. Count One charges the Defendant with conspiring to commit

money laundering, in violation of 18 U.S.C. § 1956(h).

Deft.’s initials nl G
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 2 of 23 PagelD 135

2, Maximum Penalties

Count One carries a maximum sentence of twenty years
imprisonment, a fine of not more than $500,000 or twice the value of the
monetary instrument or funds involved in the transportation, transmission, or
transfer, whichever is greater, and a term of supervised release of not more
than three years.

With respect to certain offenses, the Court shall order the
Defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the Defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

3. Elements of the Offense

The Defendant acknowledges understanding the nature and
elements of the offense with which the Defendant has been charged and to
which Defendant is pleading guilty.

The elements of Count One, charging conspiracy to commit
money laundering, are:

One: two or more people agreed to try to accomplish a common
and unlawful plan to violate 18 U.S.C, § 1956; and

Two: the Defendant knew about the plan’s unlawful purpose
and voluntarily joined in it.

Deft.’s initials nv A
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 3 of 23 PagelD 136

4, No Further Charges

If the Court accepts this Plea Agreement, the Government agrees
not to charge the Defendant with committing any other federal criminal
offenses known to the Government at the time of the execution of this
agreement.

5. Guidelines Sentence

Although the Guidelines are only advisory and just one factor the
Court will consider under 18 U.S.C. § 3553(a) in imposing a sentence, the
Government and Defendant will jointly recommend the following Base
Offense Level, Specific Offense Characteristics, Adjustments and Departures:

a. Base Offense Level (“BOL”) pursuant U.S.S.G. § 281.1(a)(2)

8

b. BOL increased under § 2B1.1(E) —- amount of laundered funds
was over $95,000 and less than $150,000

+8

c. Decrease for Acceptance of Responsibility under § 3E1.1 — see
proceeding Paragraph 6 of this Plea Agreement for further
explanation
-3

d. Decrease for Minor Role in the Conspiracy under § 3B1.2(b)

-2

Deft.’s initials N&@
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 4 of 23 PagelD 137

e. Total adjusted offense level
=11

Notwithstanding the guideline level recommendation above, the
Government agrees not to oppose an argument by the Defendant for a
sentence of probation rather than imprisonment. The parties understand and
agree that such arguments and recommendations are not binding on the Court
and that, if either are not accepted by this Court, neither the Government nor
the Defendant will be allowed to withdraw from the Plea Agreement, and the
Defendant will not be allowed to withdraw the plea of guilty.

6. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the Government will recommend to the Court that the Defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.1(a). The Defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
Defendant will not be allowed to withdraw from the Plea Agreement.

Further, at the time of sentencing, if the Defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the Defendant

complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea

Deft.’s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 5 of 23 PagelD 138

Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The Defendant understands that the determination as to whether the
Defendant has qualified for a downward adjustment of a third level for |
acceptance of responsibility rests solely with the Government, and the
Defendant agrees that the Defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

7. Cooperation - Substantial Assistance to be Considered

The Defendant agrees to cooperate fully with the United States in

the investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in Defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation

qualifies as "substantial assistance" in accordance with the policies of the

Deft’s initials N@
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 6 of 23 PagelD 139

Government, warranting the filing of a motion at the time of sentencing
recommending (1) a downward departure from the applicable guideline range
pursuant to USSG §5K1.1, or (2) the imposition of a sentence below a
statutory minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. If the
cooperation is completed subsequent to sentencing, the Government agrees to
consider whether such cooperation qualifies as "substantial assistance" in
accordance with the policies of the Government, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the Defendant
understands that the determination as to whether “substantial assistance” has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the Governmeht, and the Defendant agrees that Defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
8. Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the Government agrees that no
self-incriminating information which the Defendant may provide during the
course of Defendant's cooperation and pursuant to this agreement shall be
used in determining the applicable sentencing guideline range, subject to the

restrictions and limitations set forth in USSG § 1B1.8(b).

Deft.’s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 7 of 23 PagelD 140

9, Cooperation - Responsibilities of Parties

a. The Government will make known to the Court and other
relevant authorities the nature and extent of the Defendant's cooperation and
any other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the Defendant understands that the Government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.
b. It is understood that should the Defendant knowingly |
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the Defendant falsely implicate or
incriminate any person, or should the Defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:
(1) The Defendant may be prosecuted for any perjury
or false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.
(2) The United States may prosecute the Defendant for

the charges which are to be dismissed pursuant to this agreement, if any, and

Deft.’s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 8 of 23 PagelD 141

may either seek reinstatement of or refile such charges and prosecute the
Defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the Defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of Defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by rescission of any order
dismissing them or, alternatively, does hereby waive, in open court, |
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the Defendant for
any offenses set forth herein, if any, the Si6ieeniion of which in accordance

with this agreement, the United States agrees to forego, and the Defendant

Deft.’s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 9 of 23 PagelID 142

agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The Government may use against the Defendant
the Defendant’s own admissions and statements and the information and
books, papers, documents, and objects that the Defendant has furnished in the
course of the Defendant's cooperation with the Government.

(5) The Defendant will not be permitted to withdraw
the guilty pleas to those counts to which the Defendant hereby agrees to plead
in the instant case but, in that event, the Defendant will be entitled to the
sentencing limitations, if any, set forth in this Plea Agreement, with regard to
those counts to which the Defendant has pled; or in the alternative, at the
option of the United States, the United States may move the Court to declare
this entire Plea Agreement null and void.

10. Forfeiture of Assets
The Defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 982(a)(1), whether in the possession or
control of the United States, the Defendant or the Defendant's nominees, The

assets to be forfeited specifically include, but are not limited to, a judgment in

Deft.’s initials N@
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 10 of 23 PagelD 143

the amount that was involved in the offense to which the Defendant is

pleading guilty, as well as:

(a) One 2017 Lamborghini Huracan Spyder, Vehicle
Identification Number ZHWURI1ZF7HLAO5916; and

(b) One Tiffany diamond ring purchased on about December
6, 2013, and referenced in paragraph 20 of the Indictment.

The Defendant acknowledges and agrees that, as a result of the
acts and omissions of the Defendant, other property involved in the offense to
which the Defendant is pleading guilty has been transferred to third parties
and cannot be located by the United States upon the exercise of due diligence.
Therefore, the Defendant agrees that, pursuant to 21 U.S.C. § 853(p), the
United States is entitled to forfeit any other property of the Defendant
(substitute assets), up to the value of the property involved in the offense. The
Defendant further consents to, and agrees not to oppose, any motion for
substitute assets filed by the United States up to the amount of proceeds
obtained from commission of the offense(s). The Defendant agrees that
forfeiture of substitute assets as authorized herein shall not be deemed an
alteration of the defendant's sentence.

The Defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative

forfeiture action. The Defendant also agrees to waive all constitutional,

Deft.’s initials N&
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 11 of 23 PagelD 144

statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the Defendant agrees that the preliminary order of
forfeiture will satisfy the notice requirement and will be final as to the
Defendant at the time it is entered. In the event the forfeiture is omitted from
the judgment, the defendant agrees that the forfeiture order may be
incorporated into the written judgment at any time pursuant to Rule 36.

The Defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the Defendant’s sentencing. To that end, the
Defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by

the Defendant, and to consent to the release of the defendant’s tax returns for

11
Deft.’s initials G
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 12 of 23 PagelID 145

the previous ei years. The Defendant further agrees to be interviewed by the
Government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The Defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The Defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
Defendant as part of the defendant’s cooperation.

The Defendant agrees to take all steps necessary to assist the
Government in obtaining clear title to the forfeitable assets before the
Defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the Defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the Defendant in addition to forfeiture.

The Defendant agrees that, in the event the Court determines
that the Defendant has breached this section of the Plea Agreement, the

Defendant may be found ineligible for a reduction in the Guidelines

12
Deft,’s initials NQ
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 13 of 23 PagelD 146

calculation for acceptance of responsibility and substantial assistance, and
may be eligible for an obstruction of justice enhancement.

The Defendant agrees that the forfeiture provisions of this Plea
Agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the Defendant had survived, and that
determination shall be binding upon Defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed forfeiture amount, is collected
in full.
B. Standard Terms and Conditions

1, Restitution, Special Assessment and Fine

The Defendant understands and agrees that the Court, in
addition to or in lieu of any other penalty, shall order the Defendant to make
restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all
offenses described in 18 U.S.C. § 3663A(c)(1); and the Court may order the
Defendant to make restitution to any victim of the offenses, pursuant to 18
U.S.C. § 3663, including restitution as to all counts charged and to which the
Defendant is pleading guilty. The Defendant further understands that

compliance with any restitution payment plan imposed by the Court in no

13
Deft.’'s initials N@
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 14 of 23 PagelD 147

way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the Defendant’s restitution obligation
is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The Defendant understands that this Plea Agreement imposes no
limitation as to fine.

2. Supervised Release

The Defendant understands that the offense to which the
defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the Defendant should violate the
conditions of release, the Defendant would be subject to a further term of
imprisonment.

3 Immigration Consequences of Pleading Guilty
The Defendant has been advised and understands that, upon

conviction, a Defendant who is not a United States citizen may be removed

14

Deft.’s initials N 6
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 15 of 23 PagelD 148

from the United States, denied citizenship, and denied admission to the
United States in the future.

4, Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the Defendant, to provide relevant
factual information, including the totality of the Defendant's criminal
activities, if any, not limited to the counts to which Defendant pleads, to
respond to comments made by the Defendant or Defendant's counsel, and to
correct any misstatements or inaccuracies. The United States further reserves
its right to make any recommendations it deems appropriate regarding the
disposition of this case, subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the Defendant agrees to complete and submit to the
Government within 30 days of execution of this agreement an affidavit
reflecting the Defendant's financial condition. The Defendant promises that
her financial statement and disclosures will be complete, accurate and truthful
and will include all assets in which he has any interest or over which the

defendant exercises control, directly or indirectly, including those held by a

15
Deft.’s initials No
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 16 of 23 PagelD 149

spouse, dependent, nominee or other third party. The Defendant further
agrees to execute any documents requested by the United States needed to
obtain from any third parties any records of assets owned by the Defendant,
directly or through a nominee, and, by the execution of this plea agreement,
consents to the release of the Defendant's tax returns for the previous ten
years. The Defendant similarly agrees and authorizes the Government to
provide to, and obtain from, the United States Probation Office, the financial
affidavit, any of the Defendant's federal, state, and local tax returns, bank
records and any other financial information concerning the defendant, for the
purpose of making any recommendations to the Court and for collecting any
~ assessments, fines, restitution, or forfeiture ordered by the Court. The
Defendant expressly authorizes the Government to obtain current credit |
reports in order to evaluate the Defendant's ability to satisfy any financial |
obligation imposed by the Court. |
6. Sentencing Recommendations
It is understood by the parties that the Court is neither a party to,
nor bound by, this Plea Agreement. The Court may accept or reject this plea
agreement, or defer a decision until it has had an opportunity to consider the
presentence report prepared by the United States Probation Office. The

Defendant understands and acknowledges that, although the parties are

16

Deft:'s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 17 of 23 PagelD 150

permitted to make recommendations and present arguments to the Court, the
sentence will be determined solely by the Court, with the assistance of the .
United States Probation Office. The Defendant further understands and
acknowledges that any discussions between Defendant or Defendant's
attorney and the attorney or other agents for the Government regarding any
recommendations by the Government are not binding on the Court and that,
should any recommendations be rejected, the Defendant will not be permitted
to withdraw the Defendant's plea pursuant to this plea agreement. The
Government expressly reserves the right to support and defend any decision
that the Court may make with regard to the Defendant's sentence, whether or
not such decision is consistent with the Government's recommendations
contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence

The Defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal Defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the Defendant’s applicable guidelines range as

determined by the Court pursuant to the United States Sentencing Guidelines;

L7
Deft.’s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 18 of 23 PagelD 151

(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
. Constitution; provided, however, that if the Government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
Defendant is released from her waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Parties to this Agreement
It is further understood that this agreement is limited to the
Govewnent and cannot bind other federal, state, or local prosecuting
authorities, although the Government will bring the Defendant's cooperation,
if any, to the attention of other prosecuting officers or others, if requested,
9, Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of the Defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness -
The Defendant acknowledges that Defendant is intentionally
entering into this Plea Agreement and is pleading guilty freely and voluntarily
without reliance upon any discussions between the attorney for the

Government and the Defendant and Defendant's attorney and without

18
Deft.’s initials N&
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 19 of 23 PagelD 152

promise of benefit of any kind (other than the concessions contained herein),
and without threats, force, intimidation, or coercion of any kind. The
Defendant further acknowledges Defendant's understanding of the nature of
the offense or offenses to which Defendant is pleading guilty and the elements
thereof, including the penalties provided by law, and the Defendant's complete
. Satisfaction with the representation and advice received from Defendant's
undersigned counsel. The Defendant also understands that the Defendant has
the right to plead not guilty or to persist in that plea if it has already been
made, and that Defendant has the right to be tried by a jury with the assistance
of counsel, the right to confront and cross-examine the witnesses against
defendant, the right against compulsory self-incrimination, and the right to
compulsory process for the attendance of witnesses to testify in Defendant's
defense; but, by pleading guilty, the Defendant waives or gives up those rights
and there will be no trial. The Defendant further understands that if
Defendant pleads guilty, the Court may ask the Defendant questions about the
offense or offenses to which the Defendant pleaded, and if the Defendant
answers those questions under oath, on the record, and in the presence of
counsel (if any), the Defendant's answers may later be used against the
Defendant in a prosecution for perjury or false statement. The Defendant also

understands that Defendant will be adjudicated guilty of the offenses to which

19

Deft.’s initials N Q
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 20 of 23 PagelID 153

the Defendant has pleaded and, if any of such offenses are felonies, may
thereby be deprived of certain rights, such as the right to vote, to hold public
office, to serve on a jury, or to have possession of firearms.

11. Factual Basis

The Defendant is pleading guilty because the Defendant is in fact
guilty. The Defendant certifies that the Defendant does hereby admit that the
facts set forth below are true, and were this case to go to trial, the United
States would prove those specific facts and others beyond a reasonable doubt:

The Defendant was fully aware that the Defendant’s husband,
Jose I, Irizarry, filed for Chapter 13 personal bankruptcy reorganization in the
United States Bankruptcy Court in Ft, Lauderdale, Florida (the “Bankruptcy
Court”), on December 31, 2010,

Soon thereafter, but no later than February of 2011, and
continuing through at least in or around October of 2017, the Defendant and
the Defendant’s husband conspired to engage in an illegal scheme to
misappropriate, launder, and spend funds belonging to the United States Drug
Enforcement Administration (the “DEA”) while the Defendant’s husband was
a special agent with the DEA. To carry out the illegal scheme, the Defendant
knowingly allowed her identity to be used by her husband to conduct banking

and other commercial activity on her behalf. As part of the scheme the

20
Deft.’s initials NG
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 21 of 23 PagelD 154

Defendant received on behalf of her husband the following bribes and
kickbacks, totaling approximately $111,361, on the following approximate

dates,

 

Approximate Approximate Value & Description
Date
a. | Oct. 27, 2011 $6,000 check to the Defendant

 

 

b. | Oct.-Nov. 2013 | Co-defendant Jose I. Irizarry directed a co-conspirator
to wire transfer $43,000 into a bank account held in
Defendant’s name

c. | Mar. 2014 $2,500 cash payment to a car dealer in Florida for a
Land Rover purchased by the Defendant

d. | Feb, 24,2015 | Co-defendant Jose I. Irizarry directed a co-conspirator
to make a $9,861 payment to a line of credit held by
Defendant at a U.S. financial institution

e. | Mar. 9, 2015 Co-defendant Jose I. Irizarry utilized a bank account
held in the name of the Defendant and Defendant’s
mother to receive an approximate $20,000 cash

 

 

 

 

payment
f. | Mar. 24-25 Co-defendant Jose I. Irizarry utilized a bank account
2015 held in the name of the Defendant and Defendant’s
mother to receive an approximate $22,000 cash
payment

 

g. | Aug. 14,2015 | Co-defendant Jose I. Irizarry directed a co-conspirator
to make a $1,000 cash deposit into a bank account
held in the name of the Defendant

h. | June 16,2017 | $7,000 payment to a car dealer in Florida for purchase
of a Land Rover by the Defendant

 

 

 

 

 

 

During the scheme, the Defendant and the Defendant’s husband
used the illegal funds above to purchase jewelry, luxury vehicles, a home, and

make cash gifts to friends and family. Such spending activity included, but was

21

Deft.’s initials N@Q
Deft.’s initials NG

Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 22 of 23 PagelD 155

not limited to, the purchase of a Tiffany diamond ring for approximately
$30,000 in cash at a jewelry store in Bal Harbor, Florida. Other financial
activity with the funds included a December 26, 2013, wire transfer of $11,000
to the Miami-based daughter of a corrupt Colombian government official. The
wire transfer was disguised as a commercial transaction by a Florida shell
company, known as NGI Global Export, held in the name of the Defendant.
12. Entire Agreement
This Plea Agreement constitutes the entire agreement between
the Government and the Defendant with respect to the aforementioned guilty
pleas and no other promises, agreements, or representations exist or have been
made to the Defendant or the Defendant's attorney with regard to such guilty
pleas.
13. Certification
The Defendant and the Defendant's counsel certify that this Plea
Agreement has been read in its entirety by (or has been read to) the Defendant

and that the Defendant fully understands its terms.

22
Case 8:20-cr-00077-CEH-TGW Document 58 Filed 10/23/20 Page 23 of 23 PagelD 156

ut”

DATED this

Matte

Nathalia Gomez-Irizarry
Defendant

ide Lh

Rebecca Castaneda
Attorney for Nathalia Gomez-Irizarry

And

By:

23
Deft.’s initials NG

By:

day of September 2020.

DEBORAH L. CONNOR

Chief

Money Laundering and Asset
Re ry Section

oo
Josep aiazzo, Trial Attorney
Mark i. Irish, Trial Attorney
U.S. Department of Justice
1400 New York Avenue, N.W.
10" Floor
Washington, D.C. 20005

BYUNG J. PAK
United States Attorney

Cy of Georgia

Kult Piskne v
FirstAssistant U.S. Attorney
